Exhibit 10.1

 

Midam Ventures, LLC

 

ENGAGEMENT LETTER

 

June 17, 2015

 

VIA EMAIL/FAX/REGULAR MAIL

Robert Sand,CEO

FBEC Worldwide Inc.

1621 Central Ave

Cheyenne, WY 95975

 

Dear Mr. Sand,

 

I am very pleased that you have selected Midam Ventures, LLC (hereinafter
“Midam”) to act as an advisor and consultant to FBEC Worldwide, Inc. (the
“Company”) (hereinafter collectively referred to as the “Parties”), and I look
forward to working with you and your team to accomplish your goals. This
Engagement Letter (the “Agreement”) shall confirm the Company’s engagement of
MIDAM for purposes of providing business advisory services as set forth below in
consideration for the fees and compensation described hereinafter. This
Agreement shall become effective as of the date set forth above upon your
execution and delivery of this Agreement and the engagement fee to MIDAM.

 

Recital: The Company agrees to provide MIDAM, on a regular and timely basis,
such information, historical financial data, projections, Performa’s, business
plans, due diligence documentation, and other information (collectively the
“Information”) in the possession of the Company or its agents that MIDAM may
reasonably request or require to perform the services set forth herein. The
information provided by the Company to MIDAM shall be true, complete, accurate,
and current in all respects and shall not set forth any untrue statements nor
omit any fact required or necessary to make the Information provided not
misleading. The Company shall be deemed to make a continuing representation of
the accuracy and completeness of any and all Information that it supplies to
MIDAM and the Company acknowledges that it intends for MIDAM to rely on this
representation and the continued accuracy and completeness of the Information
without independent verification in the performance of the Services hereunder.
The Company authorizes MIDAM to use such Information in connection with its
performance of the Services. MIDAM shall use its best efforts to preserve the
confidentiality of Information expressly designated as confidential by the
Company. The Company shall promptly and in a timely manner respond to the
request(s) of MIDAM regarding specific Information and assistance. MIDAM
understands that from time to time they will need to work with the Company’s IR
consultant, Lamina International and John Mattio.

 



Page 1 of 7

 

 

Services. MIDAM will provide the Company with various business advisory and
consulting services as referenced in Exhibit-A attached hereof for the purpose
of creating market awareness under SEC and OTC Guidelines and regulations,
further referred to as (the ”Services”). The Company acknowledges that the
results of said Services would dependent upon various factors and circumstances
outside the control of MIDAM. The Company acknowledges that MIDAM has not made
any representations, warranties or guarantees that the Services to be provided
hereunder shall result in (a) the purchase of the Company’s securities by any
investors; (b) funds being made available to the Company from any lenders; (c)
any financing vehicles being made available to the Company; (d) any merger,
acquisition or disposition in connection with the business or assets of the
Company, or any financing transaction (whether registered with the U.S.
Securities and Exchange Commission or pursuant to an exemption from such
registration) involving the Company will take place; (e) the Company or its
successors becoming a “publicly traded” company inside or outside of the United
States; or (f) the achievement of any particular result with respect to the
Company’s business, stock price, trading volume, market capitalization or
otherwise.

 

License of Trademark: In addition to the Services described above and in Exhibit
A, MIDAM will grant a license (the “License”) to the Company for the use of the
“Wolfshot” Trademark, in connection with an energy drink to be produced by the
Company. The License shall last for the term of this Agreement and any renewals
or extensions hereto. Each party shall at any time or times hereafter make,
execute and deliver any and all documents, instruments, assurances and things as
may reasonably be required for the purpose of giving full force and effect to
this Agreement and the covenants, conditions and provisions of this Agreement,
without charge to the other party, including but not limited to a Trademark
License Agreement.

 

Consulting Fee. In addition to and not in mitigation of, or substitution for,
any additional fees enumerated in any Schedules attached hereto, the Company
shall issue to Midam Venture LLC consideration of Ten Million (10,000,000)
restricted common shares as consideration for the term of this Engagement. The
shares will be issued in 10 equal monthly installment commencing on the date of
this agreement and each thirty (30) days thereafter.

 



Page 2 of 7

 

 

Term and Termination. The term of this Agreement shall be for ten (10) Months
beginning on June 17, 2015 and ending on April 16, 2016. Either Party may
terminate this Agreement prior to the expiration of the Term upon written notice
to the non-terminating party upon: (a) the failure of any party to cure a
material default under this Agreement within five (5) business days after
receiving written notice of such default from the terminating party; (b) the
bankruptcy or liquidation of either party; (c) the use by any party of any
insolvency laws; (d) the performance of the Services hereunder; and (e) the
appointment of a receiver for all or a substantial portion of either parties’
assets or business. If terminated, irrespective of the reasons for such
termination, MIDAM shall not be required to perform any additional services
beyond the termination date and all fees described in this Agreement shall be
deemed earned in full.

 

Relationship of the Parties. MIDAM is an independent contractor, responsible for
compensation of its agents, employees and representatives, as well as all
applicable withholding there from and any taxes thereon (including any
unemployment compensation) and all workers’ compensation insurance. Nothing
herein shall establish any partnership, joint venture, or other business
association between the parties.

 

Disputes. Any dispute, controversy or claim between the Company and MIDAM
arising out of or related to this Agreement or breach thereof, except those
faults described in the Remedies for Certain Faults section of this Agreement,
shall be settled by arbitration, which shall be conducted in accordance with the
rules of the American Arbitration Association then in effect and conducted in
the County of Miami-Dade in the State of Florida. Any award made by arbitrators
shall be binding and conclusive for all purposes thereof, may include injunctive
relief, as well as orders for specific performance and may be entered as a final
judgment in any court of competent jurisdiction. The cost and expenses of such
arbitration shall be borne in accordance with the determination of the
arbitrators and may include reasonable attorney’s fees. Each party hereby
further agrees that service of process may be made upon it by registered or
certified mail or personal service at the address provided herein.

 

Indemnification by COMPANY to MIDAM. The Company shall indemnify and hold
harmless MIDAM and its directors, officers, employees, agents, attorneys and
assigns from and against any and all losses, claims, costs, damages, or
liabilities (including the fees and expenses of legal counsel) to which any of
them may become subject in connection with the investigation, defense or
settlement of any actions or claims: (i)caused by the Company’s misstatement or
alleged misstatement of a material fact or omission or alleged omission of a
material fact required to make any statement not misleading; (ii) arising in any
manner out of or in connection with the rendering of Services by MIDAM
hereunder; or (iii) otherwise in connection with this Agreement. The Company
shall not be liable for any settlement of any action effected without its
written consent.

 



Page 3 of 7

 

 

Notices. All notices hereunder shall be in writing and shall be validly given,
made or served if in writing and delivered in person or when received by
facsimile transmission, or five days after being sent first class certified or
registered mail, postage prepaid, or one day after being sent by a nationally
recognized overnight carrier to the party for whom intended at the address set
forth after each parties signatures.

 

Severability. If any clause or provision of the Agreement is illegal, invalid or
unenforceable under applicable present or future laws effective during the Term,
the remainder of this Agreement shall not be affected. In lieu of each clause or
provision of this Agreement, that is illegal, invalid or unenforceable, there
shall be added as a part of this Agreement a clause or provision as nearly
identical as may be possible, and as may be legal, valid, and enforceable. In
the event that any clause or provision of this Agreement is illegal, invalid, or
unenforceable as aforesaid and the effect of such illegality, invalidity, or
unenforceability is that either party no longer has the substantial benefit of
its bargain under this Agreement and a clause or provision as nearly identical
as may be possible cannot be added, then, in such event, such party may in its
discretion cancel and terminate this Agreement provided such party exercises
such right within a reasonable time after such occurrence.

 

This is our Agreement. The parties agree and acknowledge that they have jointly
participated in the negotiation and drafting of this Agreement and that this
Agreement has been fully reviewed and negotiated by the parties and their
respective counsel. In the event of an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumptions or burdens of proof shall arise favoring any
party by virtue of the authorship of any of the provisions of this Agreement.

 

Governing Law. This Agreement shall be governed by and construed under the laws
of the State of Florida without regard to principals of conflicts of laws
provisions.

 

 



Page 4 of 7

 

 

Venue. Venue for any dispute arising out of this Agreement shall be in a court
of competent jurisdiction in Miami-Dade County, Florida.

 

Interpretation. The Parties hereby acknowledge and agree that each has
participated in the negotiation and drafting of this Agreement and that the
principle of construing a document most strictly against its drafter shall not
apply with respect to the interpretation of this agreement.

 

Paragraph Headings. Headings in this Agreement are for reference purposes only
and shalt not be deemed to have any substantive effect.

 

Amendments and Waivers. This Agreement may not be modified, amended,
supplemented, canceled or discharged, except by written instrument executed by
all parties. No failure to exercise, and no delay in exercising, any right,
power or privilege under this Agreement shall operate as a waiver, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
the exercise of any other right, power, or privilege. No waiver of any breach of
any provision shall be deemed to be a waiver of any preceding or succeeding
breach of the same or any other provision, nor shall any waiver be implied from
any course of dealing between the parties. To be effective, all waivers must be
in writing, signed by both parties. The rights and remedies of the parties under
this Agreement are in addition to all other rights and remedies, at law or
equity, that they may have against each other except as may be specifically
limited herein.

 

This is our entire Agreement. This Agreement contains the entire understanding
of the parties in respect of its subject matter and supersedes all prior
agreements and understandings (oral and written) between or among the parties
with respect to such subject matter. The parties agree that prior drafts of this
Agreement shall not be deemed to provide any evidence as to the meaning of any
provision hereof or the intent of the parties with respect thereto.

 

We May Execute this Agreement in Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall be an original but all of which
together shall constitute one and the same instrument. A telecopy signature of
any party shall be considered to have the same binding legal effect as an
original signature.

 



Page 5 of 7

 

 

Prevailing Party Rights. In the event that any dispute among the parties to this
Agreement should result in arbitration or litigation, the substantially
prevailing party in such dispute shall be entitled to recover from the losing
party all fees, costs and expenses of enforcing any right of such prevailing
party under or with respect to this Agreement, including without limitation,
such reasonable fees and expenses of attorneys and accountants, which shall
include, without limitation, all fees, costs and expenses of appeals and
collection.

 

If the foregoing is in accordance with your understanding, kindly confirm your
acceptance and agreement by signing and returning the enclosed duplicate of this
Agreement that will thereupon constitute an agreement between us.

 

 

Accepted and approved this 17th day of June 2015.

 

By: Robert Sand  

Robert Sand,CEO

FBEC Worldwide, Inc.

 

 





By: Adam Heimann  

Adam Heimann, Partner

MIDAM Ventures LLC

1522 SAN IGNACIO #3

CORAL GABLES, FL 33413

 

 

 

Page 6 of 7

 



 

Exhibit A:

 

Tasks are listed in no specific order.

 

·    Investors Relations & Public Relations for FBEC Worldwide Inc.

·    Corporate / Ecommerce web development.

·    Social media marketing for corporate & Ecommerce.

·    Seek out & solidify online & offline retail / wholesale distribution for
FBEC brands.

·    Business Consulting

·    Provide Coverage from Marijuanastocks.com & WolfofWeedStreet.com

 

 

 

 



Page 7 of 7

